Case 1:20-cv-01478-LMB-MSN Document 36-3 Filed 05/28/21 Page 1 of 2 PagelD# 301

 

I, Rehana Bibi, the Plaintiff herein, declare under the penalty of perjury that the following:
is true:

1. My husband, Riaz Masih, has advised me, from Lahore, Pakistan where he liv a
of all of the things set forth in the declaration of Riaz Masih filed herewith. ee
- My nephew Adeel Anwar, who lives in Pakistan, has informed me that between

March 2021 and April 2021, Ms. euuueneoe! called him at least twice, asking him to tell

  

 

-me to contact Ms. Sheet aroha ust ‘one tim to re solve the ee soe that (3 a oe

  

 

EXHIBIT

e

 

 
 

Case 1:20-cv-01478-LMB-MSN Document 36-3 Filed 05/28/21 Page 2 of 2 PagelD# 302

DECLARATION OF TRANSLATOR

I, Khadeja Tipu, declare under penalty of perjury that the following is true:

Dated: May 2{9 , 2021

J am competent to translate from Urdu into English and from English into Urdu.

On the date set forth above, I spoke with Rehana Bibi by phone. I translated the text of
the above declaration into Urdu. I asked if she understood what I said, and she affirmed
that she did.

I am co-counsel to Plaintiff Rehana Bibi in this case, and make this statement in

accordance with Rule 11, Fed R. Civ. P.
——————
BDU

i Seq
phdeje®

     
    
 
